In an action for broker’s commissions, both plaintiff and defendant moved for judgment on the pleadings pursuant to rule 112 of the Rules of Civil Practice. The defendant’s motion to dismiss the amended complaint was denied and the plaintiff’s motion to strike out the answer as insufficient in law was granted. Defendant appeals from the order denying its motion to dismiss the amended complaint and granting plaintiff’s motion to strike out the defendant’s answer, and from the judgment in favor of the plaintiff entered pursuant to such order. Order and judgment unanimously affirmed, with ten dollars costs and disbursements, (Amies v. Wesnofske, 255 N. Y. 156, 164; Haber v. Goldberg, 92 N. J. L. 367; 105 A. 874; Dermody v. New Jersey Realties, Inc. 101 N. J. L. 334; 128 A. 265.) Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.